DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2012/0189899) in view of Nakabayashi (US 2010/0104941).
Regarding claim 1, Kanda teaches an electric storage device (Fig. 1, 1) comprising: a hollow case (Fig. 1, 2) having an enclosed interior space (Fig. 1, inside 2) and an exterior surface (Fig. 1, outside of 2); 
However, Kanda fails to teach an electrolyte located in the enclosed interior space of the case and at least partially impregnating the electrode body, the first elastic, conductive connection member having a single bend, and the second elastic, conductive connection member having a single bend.
Nakabayashi teaches an electrolyte (electrolyte not shown in drawings [0166]) located in the enclosed interior space of the case and at least partially impregnating the electrode body (Fig. 2 and 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Nakabayashi to the invention of Kanda, in order to construct the devices using known specifications and designs in the art such as an electrolytic capacitor rather than a dry battery and a single bend rather than multiple bends, to meet user needs based on known design possibilities.
Regarding claim 2, Kanda, as modified by Nakabayashi, further teaches that the hollow case comprises upper and lower main walls (Fig. 1, walls in X direction) having one or more side walls (Fig. 1, top and bottom walls in Z direction) extending there between, the hollow case lying in a plane extending between the upper and lower main walls (Fig. 1); and2 AFDOCS/23990345.1Application No.: 16/186885Attorney Docket No.: 036433.03995the first and second electrode terminals are each provided on respective parts of one or more of the side walls (Fig. 1, 8 on 3).  
Regarding claim 3, Kanda, as modified by Nakabayashi, further teaches that a virtual straight line connecting a center of the first electrode terminal and a center of the second electrode terminal does not overlap with the electrode body as viewed along the plane of the hollow case (Fig. 1, line from 81 to 82 would be outside case).  
Regarding claim 4, Kanda, as modified by Nakabayashi, further teaches that a virtual straight line connecting a center of the first electrode terminal and a center of the second electrode terminal does not overlap with the electrode body as viewed along a plane in which the hollow case lies (Fig. 1, line from 81 to 82 would be outside case).  
Regarding claim 5, Kanda, as modified by Nakabayashi, further teaches that the first elastic, conductive connection member is constituted by a plate member (Fig. 4, 7) including a first part connected to the first leading end part (Fig. 4, where 7 meets 5), a second part (Fig. 4, where 7 meets 8) connected to the first electrode terminal, and a first bent part (Fig. 4, bend in 7) connecting the first and 
Regarding claim 6, Kanda, as modified by Nakabayashi, further teaches that the electrode body and the hollow case are physically joined together (Fig. 4, connected by spacer 9).  
Regarding claim 7, Kanda, as modified by Nakabayashi, further teaches that the electrode body and the case are physically joined together by an adhesive layer (Fig. 6, 11 [0040]) bonding the electrode body to the hollow case (Fig. 6, 11 would at least partially bond the electrodes to the case).  
Regarding claim 8, Kanda, as modified by Nakabayashi, further teaches that at least one of the first and second electrode terminals are formed by the hollow case (Fig. 1, 8 is formed by the case 3).  
Regarding claim 17, Kanda, as modified by Nakabayashi, further teaches that the first and second elastic, conductive connection members can have multiple U-shapes (Kanda Fig. 4) or a V shape (Nakabayashi Fig. 2). 
However, Kanda, as modified by Nakabayashi, fails to specifically teach that the first and second elastic, conductive connection members are each U-shaped members.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first and second elastic, conductive connection members are each U-shaped members, in order to fit user needs and size and shape guidelines, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Kanda, as modified by Nakabayashi, further teaches that each of the first and second elastic, conductive connection members bends back on itself (Fig. 4).
Regarding claim 19, Kanda, as modified by Nakabayashi, further teaches that the first and second elastic, conductive connection members are both solid metallic plates (Nakabayashi Fig. 2).  
Regarding claim 12, Kanda teaches an electric storage device (Fig. 1, 1) comprising: a hollow case (Fig. 1, 2/3) having an enclosed interior space (Fig. 1, inside 2) and an exterior surface (Fig. 1, outside of 2 and 3); positive and negative spaced external electrode terminals (Fig. 1, 81/82) which are exposed at respective positions at the exterior surface of the hollow case (Fig. 1, 8 coming out of 3); an electrode body (Fig. 1, 10) disposed in the interior space of the hollow case (Fig. 1), the electrode body including a plurality of electrode pairs (Fig. 1, 4), each electrode pair including a positive electrode (Fig. 1, 41) and a negative electrode (Fig. 1, 42) separated by a respective separator (Fig. 1, 6); each of the positive electrodes having a respective positive electrode extension part (Fig. 3, 51) extending outside of the electrode body and into the interior space of the hollow case (Fig. 1), the positive electrode extension parts abutting one another (Fig. 2, where 51 meets 71) at a first leading end part (Fig. 2, where 51 meets 71) located inside the hollow space of the hollow case (Fig. 1) so as to be physically and electrically coupled to one another (Fig. 2); each of the negative electrodes having a respective negative electrode extension part (Fig. 3, 52) extending outside of the electrode body and into the interior space of the hollow case (Fig. 3), the negative electrode extension parts abutting one another at a second leading end part (Fig. 3, where 52 meets 72) located inside the hollow space of the case so as to be physically and electrically coupled to one another (Fig. 3);4 AFDOCS/23990345.1Application No.: 16/186885Attorney Docket No.: 036433.03995a first elastic connection member (Fig. 3, 71) electrically connecting the first leading end part to the positive external electrode terminal (Fig. 4), the first elastic connection member having an elasticity in a direction extending from the positive external electrode terminal to the first leading end part (Fig. 4, [0044]); and a second elastic connection member (Fig. 3, 72) electrically connecting the second leading end part to the negative external electrode terminal (Fig. 1), the second elastic connection member having an elasticity in a direction extending from the negative external electrode terminal to the second leading end part (Fig. 4, [0044]).  

Nakabayashi teaches an electrolyte (electrolyte not shown in drawings [0166]) located in the case and at least partially impregnating the electrode body (Fig. 2 and [0166]), the elastic connection member has a single bend (Fig. 2, 39 has a single bend).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Nakabayashi to the invention of Kanda, in order to construct the devices using known specifications and designs in the art such as an electrolytic capacitor rather than a dry battery and a single bend rather than multiple bends, to meet user needs based on known design possibilities.
Regarding claim 13, Kanda, as modified by Nakabayashi, further teaches that the first and second elastic connection members can have multiple U-shapes (Kanda Fig. 4) or a V shape (Nakabayashi Fig. 2). 
However, Kanda, as modified by Nakabayashi, fails to specifically teach that the first and second elastic connection members are each U-shaped members.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first and second elastic connection members are each U-shaped members, in order to fit user needs and size and shape guidelines, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Kanda, as modified by Nakabayashi, further teaches that each of the first and second elastic connection member bends back on itself (Fig. 4).  
Regarding claim 15, Kanda, as modified by Nakabayashi, further teaches that the first elastic connection member is constituted by an elastic plate member (Fig. 4, 7) including a first part (Fig. 4, where 7 meets 5) connected to the first leading end part (Fig. 4), a second part (Fig. 4, where 7 meets 8) connected to the positive electrode terminal (Fig. 4), and a first bent part (Fig. 4, bend in 7) connecting the first and second parts (Fig. 4); and the second connection member is constituted by an elastic plate member (Fig. 4, 7 for 72 in Fig. 3) including a third part (Fig. 4, where 7 meets 5) connected to the second leading end part (Fig. 4), a fourth part (Fig. 4, where 7 meets 8) connected to the negative electrode terminal (Fig. 4), and a second bent part (Fig. 4, bend in 7) connecting the third and fourth parts (Fig. 7).  
Regarding claim 16, Kanda, as modified by Nakabayashi, further teaches that AFDOCS/23990345.1Application No.: 16/186885Attorney Docket No.: 036433.03995the positive electrode extension parts are elastic in a direction extending from the first leading end part to the electrode body (Fig. 4, 7 [for 71 in Fig. 3] elastic from 3 to 15 [0044]); and the negative electrode extension parts are elastic in a direction extending from the second leading end part to the electrode body (Fig. 4, 7 [for 72 in Fig. 3] elastic from 3 to 15 [0044]).  
Regarding claim 20, Kanda, as modified by Nakabayashi, further teaches that the first and second elastic connection members are both solid metallic plates (Nakabayashi Fig. 2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2012/0189899) in view of Nakabayashi (US 2010/0104941) in further view of Rawal et al (US 8094434).
Regarding claim 9, Kanda fails to teach the claim limitations.
Rawal teaches that the electrode body (Fig. 1, 20) is adhesively joined to one of the upper and lower main walls (Fig. 1, joined to lower wall 122 by 133) and is spaced from the other of the upper and lower main walls (Fig. 1, spaced from upper wall 125).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2012/0189899) in view of Nakabayashi (US 2010/0104941) in further view of Lark et al (US 2015/0062783).
Regarding claim 10, Kanda fails to teach the claim limitations.
Lark teaches that the hollow case (Fig. 4, 3) has an outer shape as viewed along the plane (Fig. 4, from 5 to 5) that is rectangular in shape (Fig. 4) with a rectangular cut out (Fig. 4 at 15) extending along two sides of the rectangular shape (Fig. 4 left and bottom sides).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Lark to the invention of Kanda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a user may require the single bend . 
In response to applicant's argument that teachings for Nakabayashi would teach away from the claimed invention, the examiner notes that though Nakabayashi teaches a different way to configure the conductive member they still teach that it is known in the art to use it both ways, it would still be obvious to a user who did not need the additional benefits of the other configuration of Nakabayashi to simply use the first configuration taught, the examiner also notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show, the limitations of claim 12 that each of the positive electrodes abut one another at a first leading end part and each of the negative electrodes abut one another at a first leading end part, it is noted that the features upon which applicant relies (i.e. that there are not additional electrodes that are part of a different group located in the same housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner also notes that as shown above a single group of the connected electrodes (Fig. 4, 5) teaches the limitations as claimed and additional limitations would be required to overcome the rejection of record.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848